656 N.W.2d 225 (2003)
Marcy A. BENNER, Respondent,
v.
ESSENTIAL NURSING SERVICES, INC., Uninsured, Respondent,
Ezra Nyankira, Uninsured, Respondent,
Amos SAMOITA, Uninsured, Respondent,
Thomas Nyagaka, Uninsured, Respondent,
Crestview Nursing Home, and American Comp. Insurance/RTW, Relators, and
Blue Cross/Blue Shield/Blue Plus of Minn., Unity Hospital, Intervenors, and
Special Compensation Fund, Respondent.
No. C4-02-1774.
Supreme Court of Minnesota.
January 27, 2003.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 12, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Russell A. Anderson
Associate Justice